EXHIBIT 10.1


EXECUTION COPY



AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of May 6, 2015, by
and among Furmanite Corporation (the “Company”) and the entities and natural
persons listed on Exhibit A hereto and their respective Affiliates and
Associates (collectively, “Mustang”) (each of the Company and Mustang, a “Party”
to this Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, the Company and Mustang have engaged in discussions and communications
concerning the Company’s business, financial performance and strategic plans;
WHEREAS, Mustang is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, 1,451,100 shares, or
approximately 3.84% percent, of the Common Stock of the Company issued and
outstanding on the date of this Agreement;
WHEREAS, Mustang has filed a proxy statement dated March 23, 2015 (the “Mustang
Proxy Statement”) and submitted a nomination letter to the Company on November
25, 2014, as supplemented and amended by a subsequent nomination letter dated
February 26, 2015 (together, the “Nomination Letter”) indicating its intention
to nominate director candidates to be elected to the Company’s board of
directors (the “Board”) at the 2015 annual meeting of stockholders of the
Company (the “2015 Annual Meeting”); and
WHEREAS, the Company and Mustang have determined to come to an agreement with
respect to the appointment by the Board of three new directors, the election of
members of the Board at the 2015 Annual Meeting, certain matters related to the
2015 Annual Meeting and certain other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
Section 1.Board Matters; Board Appointments; 2015 Annual Meeting.
(a)    The Company agrees that the Board and all applicable committees of the
Board shall, effective as of the date of this Agreement, take all necessary
actions to increase the size of the Board to seven (7) members and appoint to
the Board the following three individuals: Mr. Jeffery G. Davis (“Mr. Davis”),
Mr. David E. Fanta (“Mr. Fanta”), and John K.H. Linnartz (“Mr. Linnartz,” and
with Messrs. Davis and Fanta, the “New Appointees”).




--------------------------------------------------------------------------------




(b)    The Company agrees that the Board shall nominate the following seven
individuals for election to the Board at the 2015 Annual Meeting: each New
Appointee and Kathleen G. Cochran, Kevin R. Jost, Joseph E. Milliron, and Ralph
J. Patitucci.
(c)    The Company agrees that, promptly after the date of this Agreement, the
Board shall appoint at least one New Appointee or a Mustang Replacement Director
to each committee of the Board. At all times during the Standstill Period (as
defined below), each committee of the Board shall have at least one member that
is one of the New Appointees or a Mustang Replacement Director (as defined
below). If any of the New Appointees or any Mustang Replacement Director serving
as a member of a Board committee is unable to serve as a member of such Board
committee, resigns as a member of such Board committee or is removed as a member
of such Board committee prior to the end of the Standstill Period, the Company
agrees that the Board shall promptly appoint one of the other New Appointees or
a Mustang Replacement Director to fill the resulting vacancy on such Board
committee.
(d)    The New Appointees, in addition to all current directors, will be
required to: (i) comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to members of the Board; (ii) keep
confidential all Company confidential information and to not disclose to any
third parties discussions or matters considered in meetings of the Board or
Board committees; and (iii) complete the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation (including a representation agreement) required by the Company in
connection with the election of all Board members.
(e)    Upon the execution of this Agreement and the appointment of the New
Appointees, Mustang irrevocably withdraws the Mustang Proxy Statement and the
Nomination Letter and Mustang and each of the New Appointees agrees not to (i)
nominate any person for election at the 2015 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2015
Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2015
Annual Meeting, directly or indirectly, and shall not permit any of its
Affiliates or Associates to do any of the items in this Section 1(e). Mustang
and each of the New Appointees agree that it will not publicly or privately
encourage or support any other stockholder or person to take any of the actions
described in this Section 1(e).
(f)    The Company agrees that it will recommend the election of the New
Appointees at the 2015 Annual Meeting and will support and solicit proxies for
the election of the New Appointees at the 2015 Annual Meeting in the same manner
as the incumbent members of the Board.
(g)    The Company agrees that if any of the New Appointees or any Mustang
Replacement Director (as defined below) is unwilling or unable to serve as a
director, resigns as a director or is removed as a director prior to the end of
the Standstill Period (as defined below), and at such time Mustang beneficially
owns in the aggregate at least the lesser of 2.75% of the Company’s then
outstanding Common Stock and 1,038,766 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “Minimum Ownership Level”), the Company shall appoint a
substitute person proposed by

2

--------------------------------------------------------------------------------




Mustang to fill the resulting vacancy, which person shall (i) be independent of
Mustang, (ii) qualify as “independent” pursuant to NYSE listing standards, and
(iii) have relevant financial and business experience. The appointment of any
such person to the Board will be subject to the approval of the Nominating and
Governance Committee (the “Governance Committee”) after exercising its fiduciary
duties in good faith, which approval shall not be unreasonably withheld (any
such replacement nominee appointed in accordance with the terms of this Section
1(g) shall be referred to as a “Mustang Replacement Director”). In the event the
Governance Committee does not accept a substitute person recommended by Mustang,
Mustang will have the right to successively recommend additional substitute
person(s), who will also be independent of Mustang, qualify as “independent”
pursuant to NYSE listing standards, and have relevant financial and business
experience, and whose appointment shall be subject to the approval of the
Governance Committee after exercising its fiduciary duties in good faith, which
approval shall not be unreasonably withheld. Upon the acceptance of a Mustang
Replacement Director nominee by the Governance Committee, the Board will appoint
such Mustang Replacement Director to the Board no later than two (2) business
days after the Governance Committee recommendation of such Mustang Replacement
Director.
(h)    Mustang agrees that if any member of the Board other than a New Appointee
or a Mustang Replacement Director is unwilling or unable to serve as a director,
resigns as a director or is removed as a director prior to the end of the
Standstill Period, the members of the Board other than the New Appointees and
the Mustang Replacement Directors shall be entitled to appoint a substitute
person to fill the resulting vacancy, subject to the reasonable approval of
Mustang, which approval shall not be unreasonably withheld (any such replacement
nominee appointed in accordance with the terms of this Section 1(h) shall be
referred to as a “Company Replacement Director”). In the event Mustang does not
give its approval of such substitute person recommended pursuant to this Section
1(h), the members of the Board other than the New Appointees and the Mustang
Replacement Directors will have the right to successively recommend additional
substitute person(s), subject to the reasonable approval of Mustang, which
approval shall not be unreasonably withheld. Upon the acceptance of a Company
Replacement Director nominee by Mustang, the Board will appoint such Company
Replacement Director to the Board no later than two (2) business days after the
consent of Mustang has been obtained.
(i)    Mustang agrees to appear in person or by proxy at the 2015 Annual Meeting
and vote all shares of Common Stock beneficially owned by it in favor of the
election of each of the Company’s nominees for election to the Board as
specified in Section 1(b), subject to Sections 1(g) and 1(h).
(j)    Mustang agrees that it will cause its Affiliates and Associates to comply
with the terms of this Agreement. As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement; provided however, for
purposes of this Agreement, the term “Associate” shall only include Associates
that are controlled (as such term is defined in Rule 12b-2 of the Exchange Act)
by Mustang.

3

--------------------------------------------------------------------------------




(k)    The Company shall cancel the 2015 Annual Meeting scheduled to be held on
May 7, 2015 and shall hold the 2015 Annual Meeting no later than June 30, 2015,
unless otherwise agreed to by the New Appointees.
(l)    The Board, within three (3) business days following the date of this
Agreement, shall form a special transaction committee (the “Transaction
Committee”) to oversee any sale process involving the Company, to evaluate the
proposal received by the Company dated May 3, 2015 (the “Acquisition Proposal”)
and any other alternative transaction proposals received by the Company and make
recommendations to the full Board with respect thereto, which committee shall
consist of Messrs. Milliron, Fanta, and Jost.
(m)    The Company shall, from and after the date of this Agreement, cause the
New Appointees to be covered by the same indemnification and insurance
provisions (including, without limitation, an Indemnity Agreement in the form
entered into with the incumbent directors and filed as Exhibit 10.1 to the
Company’s current report on Form 8-K, filed with the SEC on December 29, 2014)
and coverage as are applicable to the individuals that are currently directors
of the Company.
(n)    Mustang shall cause Mr. Linnartz to promptly, within one (1) business day
from the date hereof, cause a voluntary notice of dismissal with prejudice to be
signed and filed with respect to the matter captioned Linnartz v. Furmanite
Corporation et al., (the “Litigation”) filed in the Court of Chancery of the
State of Delaware (the “Court”) and, immediately upon execution of this
Agreement, notify the Court that this Agreement has been executed and the matter
settled by the parties hereto.
(o)    The Company agrees that, prior to the 2016 Annual Meeting, (i) the size
of the Board will not be increased to more than seven (7) members or decreased
if such decrease would require the resignation of one or more of the New
Appointees or Replacement Mustang Directors, (ii) the size of the Transaction
Committee will not be increased to more than three (3) members or decreased if
such decrease would require the resignation of Mr. Fanta, or (iii) the size of
any other committee of the Board will not be decreased if such decrease would
require the resignation of any New Appointee or Mustang Replacement Director, in
each case without the prior written consent of Mustang.
(p)    The New Appointees will receive the same compensation and equity awards
as the other independent directors. In furtherance of the foregoing, promptly
after the appointment of the New Appointees in accordance with Section 1(a), the
Board shall (I) grant the New Appointees an initial equity grant in the amount
of 10,000 shares of restricted Common Stock, and beginning in 2016 all
independent directors shall be entitled to receive the same level of
discretionary equity awards, historically in the amount of 8,000 to 10,000
shares of restricted Common Stock, and (II) pay the New Appointees the initial
quarterly portion of their annual cash compensation for service as members of
the Board in the amount of $18,750, and then quarterly thereafter on the same
schedule as the other independent directors. All such equity and cash
compensation is to be granted and paid on the same terms and in the same amount
as those granted and paid to existing independent directors for service on the
Board and committees of the Board. The New Appointees and Mustang Replacement
Directors shall be entitled to no less than one full

4

--------------------------------------------------------------------------------




year of equity and cash compensation in the event an Extraordinary Transaction
(as defined below) occurs prior to the one year anniversary of their appointment
to the Board. Incumbent Directors have not yet received any 2015 equity awards
and on the date of this Agreement they will be awarded 10,000 restricted shares
of Common Stock on the same terms as previous awards in respect of the 2015
annual grant.
(q)    No later than 150 days prior to the anniversary of the 2015 Annual
Meeting, the Company shall notify Mustang if the Governance Committee determines
to not nominate any of the New Appointees or Mustang Replacement Directors for
election at the 2016 Annual Meeting.
Section 2.    Standstill Provisions. Mustang and the New Appointees agree that,
from the date of this Agreement until the earliest of (a) the date that is one
hundred thirty-five (135) days prior to the first anniversary of the 2015 Annual
Meeting, (b) in the event that the Company amends its bylaws to include advance
notification provisions, the date that is forty-five (45) days prior to the last
day on which notice of a stockholder’s intent to make director nominations at or
bring other business before the Company’s 2016 Annual Meeting must be submitted
pursuant to such amended bylaws, (c) the date that is sixty (60) days prior to
the scheduled date of the 2016 Annual Meeting and (d) the date that is five (5)
days after the date, if any, that Mustang provides written notice in good faith
to the Company that the Company has materially breached this Agreement
(specifying the relevant acts), except that if such material breach can be
cured, the Company shall have five (5) business days after the date of such
written notice within which to cure its material breach and this clause (d)
shall not apply in the event of such cure, (the “Standstill Period”), neither
they nor any of their Affiliates or Associates will, and they will cause each of
their Affiliates and Associates not to, directly or indirectly, in any manner:
(i)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” as such terms are defined in Regulation 14A
under the Exchange Act of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;
(ii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A
or their Affiliates or Associates, but does not include any other entities or
persons not identified on Exhibit A or their Affiliates or Associates as of the
date hereof); provided, however, that nothing herein shall limit the ability of
an Affiliate or Associate of Mustang to join the “group” following the execution
of this Agreement, so long as any such Affiliate or Associate agrees to be bound
by the terms and conditions of this Agreement;
(iii)    deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the Affiliates, Associates or members of Mustang and otherwise in accordance
with this Agreement;
(iv)    seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or

5

--------------------------------------------------------------------------------




seek, encourage or take any other action with respect to the election or removal
of any directors; provided, however, that nothing in this Agreement shall
prevent Mustang or its Affiliates or Associates from taking actions in
furtherance of identifying director candidates in connection with the 2016
Annual Meeting so long as such actions do not create a public disclosure
obligation for Mustang and are undertaken on a basis reasonably designed to be
confidential and in accordance in all material respects with Mustang’s normal
practices in the circumstances;
(v)     (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Mustang and the Company, or (C) publicly comment on any third party
proposal regarding any merger, acquisition, recapitalization, restructuring,
disposition or other business combination with respect to the Company by such
third party prior to such proposal becoming public;
(vi)    seek, alone or in concert with others, representation on the Board,
except as specifically contemplated in Section 1;
(vii)    seek to advise, encourage, support or influence any person with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1; or
(viii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.
Notwithstanding the foregoing or the last sentence of Section 5, nothing in this
Agreement shall prohibit or restrict any New Appointee or Mustang Replacement
Director, or any of their Affiliates or Associates, as applicable, from: (A)
exercising his or her rights and fiduciary duties as a director of the Company,
to the extent applicable, (B) except as provided otherwise in this Agreement,
voting all of his, her or its voting securities of the Company in his, her or
its discretion, (C) communicating privately with the Board or any of the
Company’s officers regarding any matter so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, or (D) subject to Section 13, making any
public statement or announcement with respect to (i) any extraordinary corporate
transaction involving the Company or any of its Affiliates, including, a change
of control transaction, merger, reorganization, recapitalization, extraordinary
dividend, liquidation or sale or transfer of all or substantially all the
Company’s assets or any other transaction the result of which is that the
holders of the Common Stock of the Company immediately prior to the consummation
of such transaction would cease to own at least a majority of the issued and
outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) (an
"Extraordinary Transaction"), (ii) adoption of a shareholder rights plan, (iii)
amendments to the Company’s articles of incorporation or bylaws that materially
diminish shareholder rights relative to the rights shareholders have with
respect to the Company as of the date hereof, (iv) new or amended equity
incentive compensation plans submitted for shareholder approval, (v) any other
matter that materially restricts rights of shareholders or (vi) any issuance of

6

--------------------------------------------------------------------------------




securities of the Company, proposed by the Company that requires a vote of the
shareholders and that is publicly announced by the Company after the date of
this Agreement.
Section 3.    Representations and Warranties of the Company. The Company
represents and warrants to Mustang that (a) the Company has the corporate power
and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
and (c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.
Section 4.    Representations and Warranties of Mustang and the New Appointees.
Each of the persons or entities listed on Exhibit A, severally and not jointly,
represents and warrants to the Company solely as to itself that (a) the
authorized signatory of each such person or entity listed on Exhibit A and set
forth on the signature page hereto has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind it thereto, (b) this Agreement has been duly
authorized, executed and delivered by each such person or entity, and is a valid
and binding obligation of each such person or entity, enforceable against each
such person or entity in accordance with its terms, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Mustang as currently in effect, (d) the execution,
delivery and performance of this Agreement by each such person or entity does
not and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to each such person or entity, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound, and (e)
as of the date of this Agreement, (i) each such person or entity is deemed to
beneficially own in the aggregate the number of shares of Common Stock set forth
opposite his or its name on Exhibit A and (ii) each such person or entity does
not currently have, and does not currently have any right to acquire, any
interest in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event)) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial

7

--------------------------------------------------------------------------------




ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Common Stock, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement). Each of the New Appointees represents solely as to
himself, severally and not jointly, that they qualify as “independent” pursuant
to NYSE listing standards with respect to the Company.
  
Section 5.     Press Release. On or before 9:00 a.m., New York City time, on the
first Business Day following the execution of this Agreement, the Company shall
issue a press release (the “Press Release”) in the form attached as Exhibit B
and including an announcement that the Board has retained Lazard Frères & Co. to
assist the Board and the Transaction Committee in the evaluation of the
Acquisition Proposal and any alternative transaction proposals received by the
Company, and the Company shall file a Current Report on Form 8-K with the SEC
disclosing and attaching as exhibits this Agreement and the Press Release. Prior
to the issuance of the Press Release, neither the Company nor Mustang shall
issue any press release or public announcement or public statement regarding
this Agreement without the prior written consent of the other Party. Until the
2015 Annual Meeting, neither the Company nor Mustang nor the New Appointees
shall make any public announcement or statement that is inconsistent with or
contrary to the statements made in the Press Release, except as required by law
or the rules of any stock exchange, in accordance with the terms of this
Agreement, or with the prior written consent of the other Party.
Section 6.    Specific Performance. Each of Mustang and the New Appointees, on
the one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that Mustang and the New Appointees,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. This Section 6 is not the exclusive remedy for any violation of this
Agreement.
Section 7.    Expenses. The Company shall reimburse Mustang for its documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2015 Annual Meeting and the
negotiation and execution of this Agreement, within five (5) business days of
Mustang providing documentation for such fees and expenses to the Company;
provided that such reimbursement shall not exceed five hundred and seventy five
thousand dollars ($575,000) in the aggregate.
Section 8.    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may

8

--------------------------------------------------------------------------------




be hereafter declared invalid, void or unenforceable. In addition, the Parties
agree to use their respective best efforts to agree upon and substitute a valid
and enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.
Section 9.    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company:
Furmanite Corporation
10370 Richmond Avenue, Suite 600
Houston, Texas 77042
Attention: William Fry
Telephone: (713) 634-7742
Facsimile:    281-668-5000


with a copy (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: David A. Katz, Esq.
Telephone: (212) 403-1000
Facsimile: (212) 403-2000


If to Mustang or any member thereof or any New Appointee:
Mustang Capital Management, LLC
1506 McDuffie Street
Houston, Texas 77019
Telephone: (713) 520-0911
Facsimile: (713) 630-0315


with a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue


9

--------------------------------------------------------------------------------




New York, NY 10022
Attention: Marc Weingarten, Esq.
Eleazer Klein, Esq.
Telephone: (212) 756-2000    
Facsimile: (212) 593-5955


Section 10.    Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof. Each of the Parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereto hereby irrevocably submits, with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement in any court other than the aforesaid courts. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
Section 11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).
Section 12.    Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement contains the entire understanding of
the Parties hereto with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and Mustang, except that the
signature of an authorized representative of the Company will not be required to
permit an Affiliate of Mustang to agree to be listed on Exhibit A and be bound
by the terms and conditions of this Agreement. No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other

10

--------------------------------------------------------------------------------




right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors, heirs, executors,
legal representatives, and permitted assigns. No Party shall assign this
Agreement or any rights or obligations hereunder without, with respect to any
member of Mustang, the prior written consent of the Company, and with respect to
the Company, the prior written consent of Mustang. This Agreement is solely for
the benefit of the Parties and is not enforceable by any other persons.
Section 13.    Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period, or if earlier,
until such time as the other Party or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 13, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, shall in any way publicly disparage, call into disrepute, or
otherwise defame or slander the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees, agents,
attorneys or representatives or any of their products or services, in any manner
that would damage the business or reputation of such other Parties, their
products or services, or their subsidiaries, affiliates, successors, assigns,
officers (or former officers), directors (or former directors), employees,
agents, attorneys or representatives. For purposes of this Section 13, no
actions taken by any director, agent or other representative of a Party in any
capacity other than as a representative of, and at the direction of, such Party
will be covered by this Section 13.
Section 14.    Mutual Release.
(a)    The Company, on the one hand, and Mustang and the New Appointees, on the
other hand, on behalf of themselves and for all of their past and present
affiliated, associated, related, parent and subsidiary entities, joint ventures
and partnerships, successors, assigns, and the respective owners, officers,
directors, partners, members, managers, principals, parents, subsidiaries,
predecessor entities, agents, representatives, employees, shareholders,
advisors, consultants, attorneys, heirs, executors, administrators, successors
and assigns of any said person or entity, security holders of any said person or
entity, and any other person claiming (now or in the future) through or on
behalf of any of said persons or entities (collectively “Released Persons”),
irrevocably and unconditionally release, settle, acquit and forever discharge
the other and all of their Released Persons, from any and all causes of action,
claims, actions, rights, judgments, obligations, damages, amounts, demands,
losses, controversies, contentions, complaints, promises, accountings, bonds,
bills, debts, dues, sums of money, expenses, specialties and fees and costs
(whether direct, indirect or consequential, incidental or otherwise including,
without limitation, attorney’s fees or court costs, of whatever nature) incurred
in connection therewith of any kind whatsoever, whether known or unknown,
suspected or unsuspected, in their own right, representatively, derivatively or
in any other capacity, in law or in equity or liabilities of whatever kind or
character, arising under federal, state, foreign, or common law or the laws of
any other relevant jurisdiction (the “Claims”), which have arisen, could have
arisen, arise now, or hereafter

11

--------------------------------------------------------------------------------




may arise out of or relate in any manner to the allegations, facts, events,
transactions, acts, occurrences, statements, representations,
misrepresentations, omissions or any other matter, thing, or cause whatsoever,
or any series thereof, embraced, involved, arising out of, set forth in or
otherwise related in any way to the Litigation, the nomination of candidates for
election to the Board at the 2015 Annual Meeting by Mustang, the Company’s
nomination of directors for election to the Board at the 2015 Annual Meeting
(including nominations with respect to persons that have been withdrawn), the
scheduling of the 2015 Annual Meeting or any postponement thereof, or the proxy
contest with respect to the 2015 Annual Meeting (collectively, the “Released
Claims”); provided, however, this release and waiver of Claims shall not include
claims to enforce the terms of this Agreement.
(b)    The Parties acknowledge and agree that they may be unaware of or may
discover facts in addition to or different from those which they now know,
anticipate or believe to be true related to or concerning the Released Claims.
The Parties know that such presently unknown or unappreciated facts could
materially affect the claims or defenses of a party or parties. It is
nonetheless the intent of the parties to give a full, complete and final release
and discharge of the Released Claims. In furtherance of this intention, the
releases shall be and remain in effect as full and complete releases with regard
to the Released Claims notwithstanding the discovery or existence of any such
additional or different claim or fact. To that end, with respect to the Released
Claims only, the Parties expressly waive and relinquish any and all provisions,
rights and benefits conferred by any law of the United States or of any state or
territory of the United States or of any other relevant jurisdiction, or
principle of common law, under which a general release does not extend to claims
which the Parties do not know or suspect to exist in their favor at the time of
executing the release, which if known by the parties might have affected the
Parties’ settlement. The Parties acknowledge and agree that the inclusion of
this Section 14 was separately bargained for and is a material term of this
Agreement.
Section 15.    Interpretation and Construction.  Each of the Parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel.  Each Party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to in this Agreement, and any and all
drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  The term “including” shall be deemed to mean
“including without limitation” in all instances.
[The remainder of this page intentionally left blank]



12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
FURMANITE CORPORATION
By:
 
/s/ Joseph E. Milliron
 
 
Name:
Joseph E. Milliron
 
 
Title:
Chief Executive Officer

MUSTANG CAPITAL MANAGEMENT, LLC


By:
 
/s/ John K.H. Linnartz
 
 
Name:
John K.H. Linnartz
 
 
Title:
Managing Member









/s/ John K.H. Linnartz    
John K.H. Linnartz




Agreed and acknowledged, solely for purposes of the applicable provisions
relating to such New Appointee in Section 1(d), Section 1(e), Section 2, Section
4, Section 5, Section 6 and Section 14.




/s/ Jeffery G. Davis    
Jeffery G. Davis




/s/ David E. Fanta    
David E. Fanta


[Signature Page to Agreement]



 
 
 




--------------------------------------------------------------------------------




EXHIBIT A
MUSTANG
Name
Shares of Common Stock Beneficially Owned
Mustang Capital Management, LLC
1,239,000
John K.H. Linnartz
1,451,100
















 
 
 




--------------------------------------------------------------------------------




EXHIBIT B
PRESS RELEASE
[See Attached]
[See Exhibit 99.1]



 
 
 


